Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the at least one connection terminal” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrell et al (PG Pub 2020/0075573 A1).

Regarding claim 1, Harrell teaches an electronic device, comprising: first (R 3.1, column 2, row 12, fig. 3) and second (R 3.1, column 2, row 12) rectangular resistor segments each having a doped resistive region having a same conductivity type (n type well 410, fig. 4B) formed in a semiconductor substrate (405) and connected in series (fig. 3), the first resistor segment having a first trim end and a first bridge end (both ends of the first resistor), and the second resistor segment having a second bridge end (either end of the second resistor), the first and second bridge ends being adjacent (near); a metal interconnect line (430,435,440, fig. 4B, paragraph [0027]) connected to the first bridge end and to the second bridge end; and a plurality of connection terminals (R3s in 135, fig. 3) to the first resistor segment located at (near) the first trim end.  
Regarding claim 2, Harrell teaches the electronic device of Claim 1, further comprising a third resistor segment (R3.0, column 2, row 1, fig. 3), wherein the first and 
Regarding claim 3, Harrell teaches the electronic device of Claim 1, wherein the metal interconnect line is a first metal interconnect line and the second resistor segment is an interior resistor segment and is connected to a third resistor segment (R3.0, column 2, row 1, fig. 3) by a second metal interconnect line.  
Regarding claim 7, Harrell teaches the electronic device of Claim 1, wherein the plurality of connection terminals (wirings connected to fuses in 135, fig. 3) is one of a plurality of trim terminals, and further comprising a corresponding plurality of fuses 
Regarding claim 9, Harrell teaches the electronic device of Claim 1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions (each resistor 305 in fig. 3 is an n well 410, fig. 4B, paragraph [0027]) in a semiconductor substrate (405).  
Regarding claim 11, Harrell teaches (see claim 1) a method of forming an integrated circuit, comprising: forming first and second rectangular resistor segments each having a doped resistive region with a same conductivity type formed in a semiconductor substrate, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; connecting a metal interconnect line directly to the first bridge end and to the second bridge end;Page 3 of 8TI-90148Appl. No.: 16/597,100Response to 2021-01-22 Office Action2021-04-22 forming at least one connection terminal to the doped resistive region located at the first trim end; and configuring the first and second resistor segments to conduct a current in series.  
Regarding claim 12, Harrell teaches the method of Claim 11, further comprising forming a third resistor segment (R3.0, column 2, row 1, fig. 3), wherein the first and third resistor segments are end segments and the second resistor segment is an interior segment of a connected chain of segments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1) as applied to claim 1 above, and further in view of Nurmetov et al (PG Pub 2018/0231424 A1).
Regarding claim 6, Harrell remains as applied in claim 1.
Harrell does not teach the at least one connection terminal spans substantially an entire width of the first resistive body.
In the same field of endeavor, Nurmetov teaches the at least one connection terminal (104, fig. 1B) spans substantially an entire width of the first resistive body (102), for the known benefit of reducing contact resistance between the connection terminal and the first resistive body.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one connection terminal span substantially an entire width of the first resistive body for the known benefit of reducing contact resistance between the connection terminal and the first resistive body.

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al (PG Pub 2020/0075573 A1) as applied to claim 1 above, and further in view of Bi et al (US Patent 10,079,229 B1).
Regarding claim 10, Harrell remains as applied in claim 1.
Harrell does not teach does not teach an aspect ratio of the first or second resistor body is no greater than about 2:1.
In the same field of endeavor, Bi teaches the resistance of a resistor depends on its width and length (column 8, lines 13-17).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the aspect ratio of the first or second resistor body to no greater than about 2:1, for example, to adjust its resistance according to the intended use of the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.

Claims 1-4,6,7,9,11-14,16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1).
Regarding claim 1, Nurmetov teaches an electronic device, comprising: first and a second rectangular resistor segment (see “1” and “2” in fig. 1B attached below; 406, fig. 4, paragraph [0045]) each having a doped resistive region having a same conductivity type (n type in NWELL 406, fig. 4) formed in a semiconductor substrate (fig. 4) and connected in series (fig. 1B) to conduct a current, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; an interconnect line (104, fig. 1B; same as via 418 and metal 416, fig. 4, paragraphs [0045]) directly (see Applicants’ metal interconnect line having two components: 1460 and 1470, fig. 

    PNG
    media_image1.png
    670
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    754
    875
    media_image2.png
    Greyscale

Nurmetov does not teach via 418 to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make via 418 metal for the known benefit of reducing electrical resistance of the via.
Regarding claim 3, Nurmetov teaches the electronic device of Claim 1, wherein the conductive line is a first conductive line and the second resistor segment is an interior resistor segment (Fig. 1B) and is connected to a third resistor segment (leftmost 102 in fig. 1B) by a second conductive line (104).  
Regarding claim 6, Nurmetov teaches the electronic device of Claim 1, wherein the at least one of the plurality of connection terminals spans substantially an entire width of the first resistive body (fig. 1B).  
Regarding claims 7 and 17, Nurmetove teaches wherein the at least one connection terminal is one of a plurality of trim terminals (104 near “severable connections” see fig. 1B below), and further comprising a corresponding plurality of severable connections, and a common connection terminal (fig. 1B below).


    PNG
    media_image3.png
    621
    788
    media_image3.png
    Greyscale

Nurmetov does not teach the severable connections to be fuses.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the severable connections fuses by simple substituting the fuses for the severable connections to perform the same function of electrically connecting resistors, as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Murmetov does not teach “each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal.”
Murmetov’s device can be used as claimed: each fuse configured to sever a connection between one or more of the trim terminals a common connection terminal, by cutting the severable connections.
Regarding claim 9, Nurmetov teaches the electronic device of Claim 1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions (408, fig. 4, paragraph [0045]) in a semiconductor substrate.  
Regarding claim 11, Nurmetov teaches (claim 1 above) a method of forming an integrated circuit, comprising: forming first and second rectangular resistor segments each having a doped resistive region with a same conductivity type formed in a semiconductor substrate, the first resistor segment having a first trim end and a first bridge end, and the second resistor segment having a second bridge end, the first and second bridge ends being adjacent; connecting a metal line directly to the first bridge end and to the second bridge end; forming at least one connection terminal to the doped resistive region located at the first trim end; and configuring the first and second resistor segments to conduct a current in series.  
Regarding claim 13, Nurmetov teaches (see claim 3) the method of Claim 11, wherein the interconnect line is a first interconnect line and the second resistor segment is an interior resistor segment and is connected to a third resistor segment by a second interconnect line.  
Regarding claim 16, Nurmetov teaches (see claim 6) the method of Claim 11, wherein the at least one connection terminal spans substantially an entire width of the first resistive body.  
Regarding claim 19, Nurmetov teaches (see claim 9) the method of Claim I1, wherein the first and second resistor segments are formed from respective first and second diffused n-type regions in a semiconductor substrate.  

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) as applied to claims 1 and 11 above, and further in view of Green et al (PG Pub 2019/0003900 A1).
Regarding claims 4 and 14, Nurmetov remains as applied in claims 1 and 11 above.
Nurmetov does not teach the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end.
In the same field of endeavor, Green teaches the at least one connection terminal is one of a first plurality of connection terminals (at 104, fig. 1A) located at the first trim end, and further comprising a second plurality of connection terminals (at 102) located at a second trim end of the second resistor segment, the first plurality of trim terminals having a first fill density, and the second plurality of trim terminals having a 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end, and further to comprise a second plurality of connection terminals located at a second trim end of the second resistor segment, the first plurality of trim terminals having a first fill density, and the second plurality of trim terminals having a second greater fill density, for the benefit of enabling coarse- and fine- tuning resistance values.  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) as applied to claims 1 and 11 above, and further in view of Bi et al (US Patent 10,079,229 B1).
Regarding claims 10 and 20, Nurmetov remains as applied in claims 1 and 11.
Nurmetov does not teach does not teach an aspect ratio of the first or second resistor body is no greater than about 2:1.
In the same field of endeavor, Bi teaches the resistance of a resistor depends on its width and length (column 8, lines 13-17).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the aspect ratio of the first or second resistor body to no greater than about 2:1, for example, to adjust its resistance according to the intended use of the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 [R-5] III.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) as applied to claims 1 and 11 above, and further in view of Bajikar et al (PG Pub 2009/0223302 A1).
Regarding claims 22 and 23, Nurmetov remains as applied in claims 1 and 11 above.
Nurmetov further teaches the segments are located on a device die (100A, fig. 1A, or 800, fig. 8).
Nurmetov does not teach the device die is attached to a lead frame, and long axes of the first and second resistor segments are oriented perpendicular to an attachment axis of the device die.  
In the same field of endeavor, Bajikar teaches a device die (of a stress sensor, fig. 6, paragraph [0022]) is attached to a lead frame (metallic leads attached to the bottom surface of sensor in fig. 6, paragraph [0018]), and long axes (parallel to the surface of die, fig. 7) of the first and second resistor segments (“Doped Silicon Sensor Region” in fig. 7) are oriented perpendicular to an attachment axis (into the page of paper, fig. 6) of the device die, for the benefit of outputting signals from the stress sensors (paragraph [0018]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to attach the device die to a lead frame, and long axes of the first and second resistor segments were oriented perpendicular to an attachment axis of the device die, for the benefit of outputting signals from the stress sensors. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmetov et al (PG Pub 2018/0231424 A1) and Bajikar et al (PG Pub 2009/0223302 A1).
Regarding claim 21, Nurmetov teaches an electronic device, comprising: a plurality of rectangular resistor segments each having a doped resistive region formed in a semiconductor substrate and connected in a series circuit (see claim 11), wherein the resistor segments are located on a device die (see claim 23) 
Nurmetov does not teach the device die is attached to a lead frame, and long axes of the first and second resistor segments are oriented perpendicular to an attachment axis of the device die.  
In the same field of endeavor, Bajikar teaches a device die (of a stress sensor, fig. 6, paragraph [0022]) is attached to a lead frame (metallic leads attached to the bottom surface of sensor in fig. 6, paragraph [0018]), and long axes (parallel to the surface of die, fig. 7) of the first and second resistor segments (“Doped Silicon Sensor Region” in fig. 7) are oriented perpendicular to an attachment axis (into the page of paper, fig. 6) of the device die, for the benefit of outputting signals from the stress sensors (paragraph [0018]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to attach the device die to a lead frame, and long axes of the first and second resistor segments were oriented perpendicular to an attachment axis of the device die, for the benefit of outputting signals from the stress sensors. 
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“at least one of the plurality of connection terminals is one of a first plurality of connection terminals located at the Page 2 of 7TI-90148Appl. No.: 16/597,100 Response to 2021-05-03 Office Action 2021-08-06 first trim end, and further comprising a second plurality of connection terminals located at a second trim end of the third resistor segment, the first plurality of trim terminals are spaced apart by about a same first distance, and the second plurality of trim terminals are spaced apart by about a same second distance that is greater than the first distance” (claim 5) nor
“the at least one connection terminal is one of a first plurality of connection terminals located at the first trim end, and further comprising forming a second plurality of connection terminals located at a second trim end of the third resistor segment, the first plurality of trim terminals are spaced apart by about a same first distance, and the second plurality of trim terminals are spaced apart by about a same second distance that is greater than the first distance” (claim 15).

Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive. Applicants state (page 2, remarks) that Harrell is commonly owned:
Harrell is commonly owned by Texas Instruments, Inc. (See Statement of Common Ownership, supra.) As such, this reference is excepted as prior art. (See 35 U.S.C. § 102(b)(2)(C), MPEP 717.02(a)(I)(B).) Therefore, the Office Action fails to show that the claims are obvious in view of the remining references as cited and relied upon.
Because Applicants fail to state that Harrell and the current application were, at the time the invention of the current application was made, commonly owned by Texas Instruments, rejection under Harrell is maintained. See MPEP 2146.02 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899